                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                   )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )      No.:   1:03-CR-91-TAV-SKL-2
                                              )
  OSCAR PAIGE, JR.,                           )
                                              )
               Defendant.                     )


                         MEMORANDUM OPINION AND ORDER

        Defendant has moved for a reduction in his term of imprisonment and term of

  supervised release under Section 404 of the First Step Act [Docs. 263, 264, 266]. The

  government acknowledges that defendant is eligible for a sentence reduction, and it

  defers to the Court’s discretion whether and to what extent to reduce defendant’s

  sentence [Doc. 268]. The Court agrees that defendant is eligible, and it will GRANT

  defendant’s motions.

  I.    Background: Defendant’s Convictions and Original Sentence

        A jury convicted defendant in 2004 of conspiracy to distribute and possess with

  intent to distribute more than fifty (50) grams of cocaine base (“crack cocaine”), in

  violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A) (“Count One”); possession

  with intent to distribute more than fifty (50) grams of crack cocaine, in violation of 21

  U.S.C. § 841(a)(1) and (b)(1)(A) and 18 U.S.C. § 2 (“Count Two”); and possession of a

  firearm during and in relation to a drug trafficking offense, in violation of 18 U.S.C. §




Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 1 of 15 PageID #: 619
  924(c) (“Count Three”) [Doc. 149]. At the time of sentencing, defendant was held

  responsible for 62.9 grams of cocaine base, resulting in a base offense level of thirty-two

  (32) [Presentence Report (“PSR”) ¶ 28]. Based on prior convictions for armed robbery

  and four (4) felony drug offenses, however, he was classified as a career offender with an

  enhanced base offense level of thirty-seven (37) [Id. ¶¶ 37, 39, 46–49]. With a criminal

  history category of VI, due to fourteen (14) criminal history points, apart from his career-

  offender classification which requires a category of VI, his guideline range for Counts

  One and Two was 360 months to life imprisonment [Id. ¶¶ 55, 77]. Because defendant

  had at least two (2) prior felony drug convictions and the government timely filed notice

  of intent to enhance his sentence, defendant’s guideline range was restricted by an

  enhanced mandatory minimum of life imprisonment for Counts One and Two under 21

  U.S.C. §§ 841(b)(1)(A) and 851 [Id. ¶¶ 11, 44, 47, 75–77]. Additionally, defendant was

  subject to a penalty requiring his sentence for Count Three to run consecutively [Id. ¶

  34]. The enhanced penalty under § 841(b)(1)(A) also required a term of supervised

  release of ten (10) years to life [Id. ¶ 79].

         The Court sentenced defendant to life imprisonment for Counts One and Two plus

  sixty (60) months for Count Three, to be served consecutively [Doc. 149 p. 3].

  Defendant also received a sentence of ten (10) years on supervised release, consisting of

  ten (10) years as to Counts One and Two and five (5) years as to Count Three, to be

  served concurrently [Id.].        The Sixth Circuit subsequently affirmed defendant’s

  convictions on appeal [Docs. 169, 170]. Based on the parties’ representations and by the

                                                  2



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 2 of 15 PageID #: 620
  Court’s calculation, defendant has currently served just under 199 months of his sentence

  of imprisonment.

         In the motions before the Court, defendant requests a sentence reduction under

  Section 404 of the First Step Act, arguing he should benefit from the Fair Sentencing

  Act’s modifications to the statutory penalties for crack cocaine convictions [Docs. 263,

  264, 266]. Defendant also contends he is entitled to a plenary resentencing hearing

  [Doc. 266 p. 7].       The government has responded, acknowledging that defendant is

  eligible for a sentence reduction but disagreeing that he is entitled to a plenary

  resentencing and “defer[ring] to this Court’s discretion whether and to what extent to

  grant a reduction” [Doc. 268 p. 1]. Defendant has replied [Doc. 269], so this matter is

  ripe for resolution.

  II.    Analysis: The Propriety of a Sentence Reduction under Section 404

         Defendant’s motions present two questions. First, is defendant eligible for a

  sentence reduction under the First Step Act? Second, if he is eligible, is a reduction

  appropriate in defendant’s case, and if so, to what extent?

         A.     Defendant’s Eligibility for a Section 404 Reduction

         Once a Court imposes a sentence, its judgment is generally final with a few

  narrow exceptions. Freeman v. United States, 564 U.S. 522, 526 (2011); see also 18

  U.S.C. § 3582(b) (“Notwithstanding [certain specified exceptions,] a judgment of

  conviction that includes such a sentence constitutes a final judgment for all other

  purposes.”). Section 404 of the First Step Act provides one such exception to the general

                                               3



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 3 of 15 PageID #: 621
  rule against modifications to sentences. First Step Act of 2018, Pub. L. No. 115-391,

  § 404, 132 Stat. 5194, 5222 (2018). If a court imposed a sentence for a “covered

  offense,” as defined in § 404(a), then on defendant’s motion, the court “may . . . impose a

  reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law

  111-220; 124 Stat. 2372) were in effect at the time the covered offense was committed.”

  Id. § 404(b). The Fair Sentencing Act increased the quantity of crack cocaine required to

  trigger certain mandatory penalties under 21 U.S.C. § 841(b)(1)(A) from fifty (50) grams

  to 280 grams and under 21 U.S.C. § 841(b)(1)(B) from five (5) grams to twenty-eight

  (28) grams. Fair Sentencing Act of 2010, Pub. L. No. 111-220, § 2(a), 124 Stat. 2372,

  2372 (2010). The court only lacks authority to entertain such a motion if the sentence

  was previously imposed or reduced under the Fair Sentencing Act or if the court

  previously considered a § 404 motion on the merits and denied it. Id. § 404(c). Neither

  limitation applies to this defendant.

         Thus, the question of eligibility turns on whether defendant’s convictions for

  conspiracy to distribute crack cocaine and possession of crack cocaine qualify as covered

  offenses, and the parties agree that they do [Docs. 263, 264, 266, 268, 269]. Section

  404(a) defines a covered offense as “a violation of a Federal criminal statute, the

  statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act

  of 2010 . . . that was committed before August 3, 2010.” As to Counts One and Two,

  defendant was convicted under 21 U.S.C. § 841(b)(1)(A)(iii), and the Fair Sentencing Act

  modified that statutory provision’s penalties.      Moreover, defendant committed the

                                              4



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 4 of 15 PageID #: 622
  relevant offenses on or about December 5, 2002 [PSR ¶¶ 1–3]. Accordingly, defendant’s

  drug offenses are “covered offense[s],” and he is thus eligible for a sentence reduction.

  See United States v. Boulding, Nos. 19-1590/1706, 2020 WL 2832110, at *3–6 (6th Cir.

  June 1, 2020); see also United States v. Osborne, No. 3:06-cr-110, 2020 WL 1518621, at

  *2–3 (E.D. Tenn. Mar. 30, 2020).

         B.     Imposing a Reduced Sentence in Consideration of the § 3553(a) Factors

         A defendant’s eligibility for a § 404 sentence reduction does not “require a court

  to reduce [his] sentence,” § 404(c), and as follows from its limited authorization to

  impose a reduced sentence, the court’s analysis is circumscribed. See United States v.

  Alexander, 951 F.3d 706, 708 (6th Cir. 2019) (per curiam). It must impose a reduced

  sentence “as if [the Fair Sentencing Act was] in effect at the time the covered offense was

  committed.” § 404(b); see also Alexander, 951 F.3d at 708. The Sixth Circuit has made

  clear that defendant’s eligibility for a reduction under Section 404 does not entitle him to

  a plenary resentencing as he argues. Alexander, 951 F.3d at 708 (“The First Step Act’s

  limited, discretionary authorization to impose a reduced sentence is inconsistent with a

  plenary resentencing.”); United States v. Foreman, No. 2020 WL 2204261, 2020 WL

  2204261, at *3 (6th Cir. May 7, 2020) (reaffirming Alexander’s holding). Nevertheless,

  defendant is entitled to object to the district court’s calculation of his amended guideline

  range, and he may also be entitled to object to the final reduced sentence. Boulding, 2020




                                               5



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 5 of 15 PageID #: 623
  WL 2832110, at *8.1 Additionally, “courts may consider all relevant [§ 3553(a)] factors

  when determining whether to reduce a defendant’s sentence under § 404,” including the

  defendant’s post-sentencing conduct. United States v. Allen, 956 F.3d 355, 357–38 (6th

  Cir. 2020); cf. Boulding, 2020 WL 2832110, at *9 (holding that First Step Act review

  “must include . . . renewed consideration of the 18 U.S.C. § 3553(a) factors”).

         The parties agree that if the Fair Sentencing Act had been in effect at the time

  defendant committed his crack cocaine offenses, he would have been convicted under 21

  U.S.C. § 841(b)(1)(B), rather than § 841(b)(1)(A), and he would have been subject to an

  enhanced mandatory minimum of only ten (10) years’ imprisonment, rather than life

  [Doc. 266 p. 6; Doc. 268 p. 4–5]. See also § 841(b)(1)(B) (stating that a violation of §


         1
             The Sixth Circuit in Boulding held that the district court “did not provide Boulding
  with an opportunity to present his objections to its calculation of his amended guideline range
  and in this respect, fell short of the resentencing review envisioned in the First Step Act.” 2020
  WL 2832110, at *9. Yet, the court seemed to suggest elsewhere that defendant might also have a
  right to object to the modified sentence, not just to the court’s calculation of the guideline range.
  It noted that the “necessary review” includes an accurately calculated guideline range and
  “thorough renewed consideration of the § 3553(a) factors” and that a defendant is entitled to an
  “opportunity to present objections.” Id. And, its conclusion echoed this broader statement of the
  holding, stating that First Step Act review must include an “accurate amended guideline
  calculation and renewed consideration of the 18 U.S.C. § 3553(a) factors” and that “a defendant
  seeking to present objections must be afforded an opportunity to do so.” Id. at *9.
          A broader reading of Boulding’s ruling appears in tension, however, with other recent
  Sixth Circuit opinions. See, e.g., United States v. Smith, 958 F.3d 494, 498–99, 501 (6th Cir.
  2020) (holding that sentence modifications under the First Step Act are analogous to sentence
  modifications under § 3582(c)(2), rejecting defendant’s argument that he was entitled to a
  plenary resentencing, and finding that the district court sufficiently stated its reasons for the
  modified sentence using a form order), and Alexander, 951 F.3d at 709 (affirming district court’s
  order granting a sentence reduction and rejecting defendant’s argument that he was entitled to
  present arguments at a sentencing hearing, arguments that he did not make in his motion for a
  sentence reduction, including the following: “the district court was unaware of or failed to
  understand its discretion to depart from the career offender range, he should have received a one-
  level reduction for acceptance of responsibility pursuant to USSG § 3E1.1(b), and his post-
  offense rehabilitation and serious medical condition should have been considered”).
                                                    6



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 6 of 15 PageID #: 624
  841(a) involving twenty-eight (28) grams or more of cocaine base, where the person

  committed the violation after a prior conviction for a serious drug felony, “shall be

  sentenced to a term of imprisonment which may not be less than 10 years and not more

  than life imprisonment”). The parties also agree that the modified penalty structure

  would have resulted in a mandatory minimum term of eight (8) years, rather than ten (10)

  years, on supervised release [Doc. 266 p. 7; Doc. 268 p. 5]. See also § 841(b)(1)(B).

  Yet, as a result of defendant’s classification as a career offender, the parties agree, his

  unrestricted guideline range would have remained 360 months to life for Counts One and

  Two with a sixty-month consecutive sentence for Count Three [Doc. 266 p. 6; Doc. 268

  p. 5]. Thus, if defendant received a sentence at the low-end of the guidelines range, he

  would have been sentenced to 360 months plus sixty (60) months for a total sentence of

  420 months’ imprisonment, followed by eight (8) years on supervised release.

         Defendant asks the Court to depart from the bottom of the guideline range and

  impose a sentence of time-served [Doc. 266 p. 7]. He cites “numerous health concerns”

  and states that he is “almost incapacitated” and takes insulin twice a day [Doc. 263 p. 4].

  In a more recent filing, he provides medical records demonstrating that he has been

  diagnosed with acute decompensated heart failure as of September 2019, hypertension,

  diabetes with neuropathy, hepatitis C, chronic kidney disease (stage II), coronary artery

  disease, dyslipidemia, hypoglycemia, breathing problems causing shortness of breath,

  and other health conditions [Doc. 270 p. 1; SEALED Doc. 274 p. 7–9]. Citing United

  States Sentencing Guidelines § 5H1.1, defendant also argues that his age, seventy-six

                                              7



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 7 of 15 PageID #: 625
  (76), provides a justification for a downward departure in a case, such as his, where

  “defendant is elderly and infirm and where a form of punishment such as home

  confinement might be equally efficient as and less costly than incarceration” [Doc. 269 p.

  9 (quoting USSG § 5H1.1); see also Doc. 266 p. 7, Doc. 274 p. 1]. Defendant also

  argues that he does not pose a threat to society [Doc. 263 p. 4]. Finally, defendant

  suggests that a reduction of his sentence to one with a specific number of months could

  affect the Bureau of Prisons’s evaluation of defendant’s eligibility for compassionate

  release [Doc. 266 p. 7], and he argues that the Court and the BOP should consider his

  vulnerability to COVID-19 given defendant’s medical condition and the potential for

  infection at defendant’s facility [Doc. 274 p. 4 (citing BOP records showing four (4)

  positive inmates and three (3) positive staff members at defendant’s facility as of May 11,

  2020, as well as twelve (12) recovered inmates and three (3) recovered staff)].

         The government defers to the Court’s discretion though it appears to oppose a

  sentence reduction resulting in immediate release [Doc. 268 p. 5, 7]. First, it notes that

  because defendant has a sixty-month consecutive sentence for his § 924(c) conviction,

  the Court would have to reduce the sentence for the drug convictions to a term as low as

  126 months’ imprisonment in order to release defendant immediately, as of the time the

  government filed its response on May 28, 2019 [Id.]. Such a reduction would reduce

  defendant’s sentence for his drug offenses below the amount of time he had already

  served at the time of the First Step Act’s passage and, thus, the government argues, would

  “result in an undeserved windfall as compared to offenders who were not subject to an

                                              8



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 8 of 15 PageID #: 626
  additional consecutive sentence for a 924(c) offense” [Id. at 5–6]. It would also represent

  about one-third of the applicable career-offender guideline range, which would result in

  “an unwarranted sentencing disparity with other similarly situated offenders” [Id. at 5].

  Second, the government notes that defendant has incurred disciplinary sanctions six (6)

  times while incarcerated, including as recently as May 2018 [Id. at 6]. Finally, the

  government argues that the Court should not reduce the sentence to any term less than

  time-served [Id. (citing United States v. Jackson, No. 5:03-cr-30093, 2019 WL 613500

  (W.D.Va. Feb. 13, 2019))].

         Although factors similar to those that applied at the defendant’s initial sentencing

  also apply here, the Court has considered these factors again in the context of the instant

  motion, including the nature and circumstances of the defendant’s offenses and the

  defendant’s history and characteristics. Regarding the offense characteristics, the Court

  notes in particular that defendant’s base offense level reflects the recovery of 62.9 grams

  of crack cocaine in relation to defendant’s offense conduct, a significant quantity of a

  highly dangerous substance [PSR ¶ 22]. The Sixth Circuit found on appeal that “there

  [was] no doubt that the evidence, taken in the light most favorable to the government

  [was] sufficient to show both that more than 50 grams of cocaine was possessed with

  intent to distribute it, and that the defendant assisted or facilitated the possession with

  intent to distribute by helping to sell the crack [supplied to him].” United States v. Paige,

  470 F.3d 603, 609 (6th Cir. 2006). The Sixth Circuit also held that “there was more than

  sufficient evidence to establish not only that the conspiracy existed, but also that the

                                               9



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 9 of 15 PageID #: 627
   defendant knew of, intended to join, and participated in that conspiracy,” highlighting

   evidence that the conspiracy leader “repeatedly fronted $100 worth of crack to the

   defendant and [defendant’s son] for them to sell day and night.” Id.

         Regarding defendant’s history and characteristics, the Court begins by noting that

   it found at defendant’s original sentencing that he had six (6) prior felony drug

   convictions, only two (2) of which were required to trigger the enhanced penalty. Id.

   Indeed, defendant’s career offender classification reflects his extensive, decades-long

   criminal history, which includes a conviction for armed robbery in addition to

   convictions for drug and other offenses [PSR ¶ 42–53].           The Court’s review of

   defendant’s SENTRY report indicates that defendant’s post-sentencing conduct has also

   been less than exemplary. As the government points out [Doc. 268 p. 6], defendant has

   incurred sanctions for six disciplinary incidents, including one dating from May 2018.

   Although the number of these incidents is concerning, all but the most recent took place

   more than ten (10) years ago.

         The Court also recognizes, as defendant argues, that defendant is seventy-six (76)

   and suffers from a variety of serious health conditions. In particular, the Court notes

   defendant’s fall 2019 diagnosis with acute decompensated heart failure, which suggests a

   deterioration in health. As he argues, defendant’s serious heart conditions, diabetes,

   and age “may put [him] at higher risk for severe illness from COVID-19.” See Groups

   at   Higher     Risk    for     Severe   Illness,   Centers    for     Disease   Control,

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

                                              10



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 10 of 15 PageID #: 628
   risk.html (last visited May 22, 2020). But, defendant has not contended that he lacks

   access to medications to treat his conditions in compliance with CDC recommendations

   for reducing the risk of infection. Id. Nor has he argued that his facility would be unable

   to treat him if he were infected. The number of active infections at defendant’s facility,

   USP Atlanta, has increased by one (1) since he filed his motion to expedite, and the BOP

   currently reports only two (2) actively infected inmates, a decrease of (2) active

   infections   among inmates.        COVID-19      Cases, Federal      Bureau    of Prisons,

   https://www.bop.gov/coronavirus/ (last visited June 4, 2020) (showing two (2) active

   cases among inmates and six (6) among staff, with fifteen (15) inmates and three (3) staff

   members recovered).

          The Court has also considered the need for the sentence imposed to reflect the

   seriousness of the offense, to promote respect for the law, to provide just punishment for

   the offense, to afford adequate deterrence, to protect the public from further crimes of the

   defendant, and to provide the defendant with needed education and training, medical

   care, or other correctional treatment. See 18 U.S.C. § 3553(a). Further, the Court has

   considered the kinds of sentences available and the sentencing range, the need to avoid

   unwarranted disparities, and the need to provide restitution to any victims. Id.

          The Court has also considered its discretion to depart or vary from the applicable

   guidelines range as it deems appropriate. Although defendant has requested a downward

   departure apparently on the basis of USSG § 5H1.1, he has implicitly also asked for a

   downward variance, which refers to the selection of a sentence outside the advisory

                                               11



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 11 of 15 PageID #: 629
   guidelines range based on the weighing of one or more of the § 3553(a) sentencing

   factors. United States v. Jordan, 544 F.3d 656, 671 n.12 (6th Cir. 2008) (distinguishing a

   departure based on Chapter 5 of the Guidelines from a variance based on the § 3553(a)

   factors). A variance below the applicable guidelines range is most appropriate when the

   particular circumstances of the case fall outside the “heartland” of similar cases before

   the Court in light of the sentencing goals contained in § 3553(a). United States v.

   Herrera-Zuniga, 571 F.3d 568, 582 (6th Cir. 2009). Moreover, the weight of the Court’s

   justification for varying must correspond to the degree of variance from the

   recommended range. Id. (citing Gall v. United States, 552 U.S. 38, 50 (2007) (“We find

   it uncontroversial that a major departure should be supported by a more significant

   justification than a minor one.”)).

          Accordingly, after considering parties’ arguments, the relevant § 3553(a) factors,

   and applicable sentencing guidelines, the Court finds a reduction in the defendant’s

   sentence to be appropriate. However, the Court does not believe that a reduction to time-

   served would adequately reflect the defendant’s criminal history and post-sentencing

   conduct or provide just punishment for the offense. Nor would it adhere to Section

   404(b)’s command to impose a sentence “as if [the Fair Sentencing Act was] in effect at

   the time the covered offense was committed,” given defendant’s consecutive sixty-month

   sentence for his Count Three conviction. The government has persuasively argued that

   reducing the sentence for defendant’s drug offenses sufficiently to enable immediate

   release would result in an unjust disparity between this defendant and other similarly

                                              12



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 12 of 15 PageID #: 630
   situated career offenders and other defendants convicted of the same offenses but not

   subject to a sixty-month mandatory consecutive sentence. And, the Court does not find

   that defendant’s risk of infection from COVID-19 eliminates the need to impose a

   sentence that reflects the purposes expressed in § 3553(a), especially where defendant has

   not contended that his facility would be unable to treat an infection adequately or that he

   lacks access to prescribed medication to reduce his risk of infection, and where

   defendant’s recommended guideline range remains 360 months to life imprisonment. At

   the same time, however, defendant has presented evidence that his health is poor and

   deteriorating. And, while the Guidelines suggest substituting home confinement for

   imprisonment would be inappropriate in defendant’s case because his guideline range is

   in Zone D of the Sentencing Table, USSG § 5C1.1(f), Guidelines § 5H1.1 does support

   departing from the recommended sentence range where “considerations based on age,”

   especially in combination with extremely poor health, “are present to an unusual degree

   and distinguish the case from the typical cases covered by the guidelines.”

          Finding that defendant’s age in combination with his medical condition take him

   outside the heartland of typical drug trafficking cases, the Court will reduce defendant’s

   sentence for Counts One and Two to a term of imprisonment of 240 months, which

   represents a downward departure of 120 months from the bottom of the guideline range.

   The Court notes that without defendant’s career offender classification, his guideline

   range would be 210–262 months, so a sentence within that range continues to provide




                                               13



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 13 of 15 PageID #: 631
   just punishment for the instant offense conduct. The Court will also reduce defendant’s

   term of supervised release to eight (8) years. Especially considering defendant’s physical

   infirmity, the Court finds that his reduced sentence will afford adequate specific

   deterrence and protect the public from defendant’s commission of future crimes.

   Moreover, 240 months’ imprisonment is a significant sanction, which will be “sufficient,

   but not greater than necessary” to reflect the seriousness of the offenses, afford adequate

   general deterrence, promote respect for the law, and provide just punishment. § 3553(a).

   III.   Conclusion

          Accordingly, the Court will GRANT defendant’s motions [Docs. 263, 264, 266]

   for a reduction of his terms of imprisonment and term of supervised release under the

   First Step Act. Defendant’s term of imprisonment for Counts One and Two is reduced to

   240 months, and his term of supervised release as to those counts is reduced to eight (8)

   years.2 All other provisions of the judgment dated February 28, 2005 [Doc. 149], shall

   remain in effect.      Thus, in combination with the sixty-month consecutive sentence,

   defendant’s total term of imprisonment is reduced from life plus sixty months to 300




          2
             In light of the possibility that the Sixth Circuit’s holding in Boulding requires this Court
   to provide defendant an opportunity to object to the modified sentence, even though defendant
   and the Court agree on the new guidelines range, see supra p. 5 n.1, defendant shall have up to
   and including ten (10) days from the entry of this order to file objections to the modified
   sentence pronounced here. Although the Boulding court stated that “a written presentation or an
   oral argument” could provide defendant a sufficient opportunity to object, it did not offer any
   additional guidance as to the form a written presentation might take or the appropriate time to
   provide for objections before the modified sentence became final. The Court believes requiring
   written objections within ten (10) days will provide due process as envisioned in Boulding.
                                                      14



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 14 of 15 PageID #: 632
   months. Defendant’s motion for status review [Doc. 270] and motion to expedite [Doc.

   274] are DENIED as moot. An amended judgment will be filed in this case.

         IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                           15



Case 1:03-cr-00091-TAV-SKL Document 275 Filed 06/05/20 Page 15 of 15 PageID #: 633
